 



Exhibit 10.1
SEPARATION AGREEMENT
     This Agreement is entered into by and between Vernon H. Broomall
(“Executive”), a resident of the state of Texas, and Vought Aircraft Industries,
Inc., a Delaware corporation with its principal place of business in Dallas,
Texas (“Vought” or the “Company”).
     Executive and Vought (“the parties”) have agreed that Executive’s
employment with the Company will conclude as provided in this Agreement. In
connection with this separation from employment and subject to this Agreement,
Vought has agreed to provide Executive with certain payments and other benefits
to which Executive would not be entitled absent his execution of this Agreement.
Further, Executive and Vought desire to settle any and all disputes between the
parties arising out of the employment relationship or separation from
employment.
     Therefore, in consideration of the covenants and agreements set forth in
this Agreement, Executive and Vought agree as follows:
     1. Executive agrees that his separation from employment with Vought was
effective June 9, 2006 (“Separation Date”).
     2. Compensation: In connection with the Executive’s separation from Vought,
and in lieu of other benefits that might be provided under any other layoff or
severance policy, plan or agreement, Vought will provide Executive the following
payments and benefits in exchange for his fulfillment of the terms and
obligations in this Agreement:
a. Separation Pay: Within thirty (30) days after the Effective Date of this
Agreement (as defined in Paragraph 11), Vought will pay to Executive a one-time
lump sum equal to fifty-two (52) times Executive’s current weekly, regular base
salary. This payment will be made only on the conditions that Executive has
signed this Agreement, has not exercised his right to revoke this Agreement (as
described more fully in Paragraph 10), and has fulfilled the other obligations
set forth in this Agreement. This payment will not be considered eligible
compensation for purposes of the Vought Retirement Plan or the Savings and
Investment Plan.
b. Accrued Vacation. Within ten (10) days after the Separation Date, Executive
will receive payment for all accrued but unused vacation, if any.
c. Employee Benefits: Except as otherwise specified in this Agreement or under
terms of the applicable employee benefit plans, all of Executive’s privileges,
perquisites and benefits as a Vought employee will end as of the close of
business on the Separation Date. Neither Executive nor his dependents will be
eligible for coverage under the Company’s employee health and welfare benefit
plan or any supplemental health care benefits plan after midnight Central Time
on the Separation Date.

1



--------------------------------------------------------------------------------



 



     Executive may elect to continue existing group medical and dental benefits
coverage for himself and his eligible dependents under COBRA at regular COBRA
rates. The Company will pay Executive a one-time lump sum equal to the amount of
his regular COBRA continuation coverage costs for twelve months, less the amount
of his applicable weekly contributions for such coverage, as calculated on the
Separation Date. If Executive is not covered by medical and dental benefits as
of the Separation Date, Executive is not eligible to receive this payment.
     Executive is responsible for paying the applicable cost of any COBRA
coverage, along with any administrative fees (with after-tax dollars). If rates
for active employees increase during the COBRA continuation period, Executive’s
costs will also increase. Likewise, the coverage offered is the same as is
offered to similarly-situated active employees, including any amendments to or
terminations of the group medical and dental plans occurring after the
Separation Date.
d. Outplacement Assistance: Outplacement services will be provided to Executive
by the Company’s designated outplacement service provider through March 15,
2007. All services will be subject to then-applicable contract terms between the
Company and the provider.
e. Withholdings: Vought will withhold all required payroll deductions, including
any applicable taxes, from the above payments.
       3. Inclusive of Income and All Other Benefits: Except as provided in
Paragraph 2 above, Executive acknowledges and agrees that that this Agreement
provides for compensation over and above anything to which he would have
otherwise been entitled and that he has no further claim to any compensation,
severance pay or other benefits from Vought under any plan, policy, practice or
agreement.
       4. Equity Plans: The terms of Executive’s Stock Option Agreements, if
any, shall govern the exercisability and timing of exercising of his stock
options. In accordance with those agreements, all non-vested stock options shall
be forfeited, and no further vesting shall occur, following the Separation Date.
Executive may continue to hold shares of stock purchased before the Separation
Date, under the terms and conditions set forth in the applicable Shareholders’
Agreement.
     The Company agrees, upon Executive’s request within thirty (30) days after
the Effective Date, to repurchase from Executive, at the current fair market
value, shares of common stock owned by Executive sufficient for Executive to
repay in full Executive’s outstanding principal and accrued interest pursuant to
the Promissory Note dated October 24, 2000 between Executive and the Company.

2



--------------------------------------------------------------------------------



 



     5. Confidential Information: Executive acknowledges and agrees that in the
course of his employment with Vought, he has had access to Confidential
Information relating to the business affairs of Vought and its suppliers and
customers. “Confidential Information” means the Company’s confidential and/or
proprietary information and/or trade secrets that cannot be obtained readily by
third parties from outside sources. Confidential Information includes, by way of
example only, the following information regarding customers, employees,
suppliers, and the industry not generally known to the public: technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates and the Company’s relationship
with them; pricing strategies; positions, plans, and strategies for expansion or
acquisitions; budgets; research; financial and sales data; evaluations,
opinions, and interpretations of information and data; prospective customers’
names and marks; electronic databases; models; specifications; computer
programs; internal business records; contracts benefiting or obligating the
Company; bids or proposals submitted to any third party; technologies and
methods; and other such information. Executive agrees that he will continue to
maintain the complete confidentiality of this Confidential Information and will
otherwise comply with all applicable fiduciary duties owed to the Company in
connection with Executive’s position as an officer of the Company. Executive
agrees that at no time after he signs this Agreement will he disclose, use, or
otherwise make available to any person, company and/or other entity, Vought’s
Confidential Information.
     a. Unfair Competition Restrictions. Ancillary to the rights provided to
Executive following employment termination as set forth in this Agreement and
any addenda or amendments to this Agreement, the Company’s provision of
Confidential Information, specialized training, and goodwill support to
Executive, and Executive’s agreements regarding the use of same, and in order to
protect the value of any equity-based compensation, training, goodwill support
and/or the Confidential Information described above, the Company and Executive
agree to the following provisions against unfair competition:
     i. Executive agrees that for a period of twelve (12) months following the
Separation Date (“Restricted Term”), Executive will not, directly or indirectly,
for Executive or for others, anywhere in the United States (the “Restricted
Area”) do the following, unless expressly authorized to do so in writing by the
Chief Executive Officer of the Company: Engage in, or assist any person, entity,
or business engaged in, the selling or providing of products or services that
would displace the products or services that (i) the Company is currently in the
business of providing, or was planning to be in the business of providing, as of
the time Executive separated from the Company, and (ii) that Executive had
involvement in or received Confidential Information about in the course of
employment. Executive further understands that the foregoing restrictions may
limit his ability to engage in certain businesses during the Restricted Term,
but acknowledges that these restrictions are necessary to protect the
Confidential Information the Company has provided to Executive.

3



--------------------------------------------------------------------------------



 



     ii. A failure to comply with the foregoing restrictions will create a
presumption that Executive is engaging in unfair competition. Executive agrees
that this covenant does not prevent Executive from using and offering the skills
that Executive possessed prior to receiving access to Confidential Information,
confidential training, and knowledge from the Company. This Agreement creates an
advance approval process, and nothing herein is intended, or will be construed
as, a general restriction against the pursuit of lawful employment in violation
of any controlling state or federal laws. Executive shall be permitted to engage
in activities that would otherwise be prohibited by this covenant if such
activities are determined in the sole discretion of the Chief Executive Officer
of the Company to be no material threat to the legitimate business interests of
the Company.
     b. Enforcement of Covenants. Executive acknowledges that a breach of the
covenants set forth above will cause irreparable damage to the Company, for
which the Company’s remedy at law for damages will be inadequate. Therefore, in
the event of breach or anticipatory breach of the covenants set forth in this
section by Executive, that the Company shall be entitled to seek the following
particular forms of relief, in addition to remedies otherwise available at law
or equity: (A) injunctions enjoining or restraining such breach or anticipatory
breach in any court of competent jurisdiction; and (B) recovery of all
reasonable sums expended and costs, including reasonable attorney’s fees,
incurred by the Company to enforce the covenants set forth in Paragraph 5.
     c. Separability of Covenants. If a court decides that any of the covenants
set forth in Paragraph 5 exceed the time, geographic, or occupational
limitations permitted by applicable laws, the parties agree that such provisions
shall be reformed to the maximum time, geographic, or occupational limitations
permitted by applicable laws.
     6. Non-Solicitation: Executive also agrees that, for a period starting on
the Separation Date and ending on the first anniversary of that date, he will
not, either on his own behalf or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or shareholder, or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees; provided, however, that a general advertisement to which
an employee of the Company responds shall not be deemed, standing alone, to
result in a breach of this paragraph.
     7. Return of Vought Property: Executive agrees to immediately return all
property owned by Vought in his possession including, but not limited to, any
Company files, documents, drawings, plans, or photographs; any Vought credit
card (or credit card for which Vought is the guarantor); and any badge, personal
digital assistant, computer, telephone, pager, fax machine, or printer.
     8. Waiver and Release: Executive, for and on behalf of himself and his
heirs, administrators, executors, successors and assigns, hereby releases and
forever discharges

4



--------------------------------------------------------------------------------



 



Vought and its subsidiaries, affiliates and related companies, and the current
and former directors, officers, executives, managers, agents, attorneys,
insurers, independent contractors and employees of Vought and all its related
entities (the “Released Parties”), from any and all claims, whether direct or
indirect, fixed or contingent, now known or unknown, which Executive ever had,
has now, or may claim to have against the Released Parties, by reason of any
matter, act, action, inaction, decision, event or subject existing or occurring
as of the time Executive signs this Agreement.
     Executive understands and agrees that by executing this Agreement, he is
giving up any and all actions or causes of action, suits, debts, claims,
complaints, or demands of any kind whatsoever against the Company, in law or in
equity, including but not limited to claims under the Age Discrimination in
Employment Act of 1967 and under any other federal, state, or local law or
regulation; as well as claims that this Agreement was procured through fraud or
duress.
     This Agreement does not waive or release: (i) any rights or claims that
arise or commence after the date he signs this Agreement; (ii) Executive’s right
to file a charge or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission (although any rights to recovery in
such a proceeding are governed by this Agreement and specifically by this Waiver
and Release paragraph); (iii) any rights or claims Employee may have for
employee benefits pursuant to the terms of any Company retirement plans, savings
plans, or employee welfare benefit plan providing medical, surgical or hospital
benefits; or (iv) any rights or claims Executive may have for breach of this
Agreement.
     9. Consideration Period: Executive will have up to twenty-one (21) days
from the date he receives this Agreement to consider it. During this time
period, Executive is hereby advised to seek legal counsel regarding the effect
of this Agreement. Changes to this Agreement, whether material or immaterial,
will not restart this time period. Executive may sign and return the Agreement
in less than twenty-one days if he wishes.
     10. Right to Rescind: Executive can revoke the Agreement in writing within
seven (7) days after signing it. The revocation must be received by W. Bruce
White, Jr., General Counsel, Vought Aircraft Industries, Inc., P.O. Box 655907,
Dallas, Texas 75265, no later than midnight of the seventh day.
     11. Effective Date: This Agreement will become effective and enforceable
eight (8) days after Executive signs it and returns it to the Company (the
“Effective Date”), if not revoked as provided in Paragraph 10.
     12. Effect of Breach: If Executive breaches any provision of this
Agreement, Vought will have no further obligations under Paragraph 2 of this
Agreement. Executive agrees that in the event he breaches this Agreement, Vought
will be entitled to legal remedies, including but not limited to repayment of
all monies paid to Executive under Paragraph 2 (excluding payment for accrued
but unused vacation), together with the attorneys’ fees and costs incurred to
collect these monies.

5



--------------------------------------------------------------------------------



 



     13. No Admission of Fault or Liability: The parties agree that this
Agreement is not intended to, and does not, constitute an admission of liability
or fault on the part of either Executive or Vought.
     14. Enforceable Contract/Severability: The parties agree that this
Agreement is an enforceable contract under the laws of the State of Texas. The
parties further agree that to the extent any part of this Agreement is found to
be in violation of any law or unenforceable as written, that part shall be
modified to achieve the objective of the parties to the fullest extent
permitted, and the balance of the Agreement shall remain in full force and
effect.
     15. Entire Agreement: The parties agree that this Agreement constitutes the
entire Agreement between Executive and Vought regarding its subject matter,
unless otherwise explicitly stated herein. Any modification or addition to this
Agreement, to be effective, must be in writing and signed by Executive and an
officer of Vought.
     16. Governing Law: The parties agree that this Agreement shall be governed
by, and interpreted in accordance with, the laws of the State of Texas. The
parties further agree that any suit, action or proceeding arising out of or
seeking to enforce any provision of this Agreement may be brought only in a
court of competent jurisdiction in Dallas County, Texas, and the parties hereby
consent to the jurisdiction of such courts.

         
 
  BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEGES (i) HE HAS CAREFULLY READ
THIS AGREEMENT AND VOLUNTARILY AGREES TO ITS TERMS, (ii) HE UNDERSTANDS THIS
AGREEMENT, AND (iii) HE HAS BEEN GIVEN THE OPPORTUNITY TO ASK ANY QUESTIONS
ABOUT THIS AGREEMENT.    

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

                          Vernon H. Broomall       Vought Aircraft Industries,
Inc.
 
                       
 
              By:   Thomas F. Stubbins    
 
                       
/s/ Vernon H. Broomall 
              /s/ Thomas F. Stubbins                                    Its:  
Vice President, Human Resources
 
                       
Dated:
  June 14, 2006          Dated:   June 14, 2006   
 
                   

6